



Exhibit 10.28


Avista Corporation
Non-Employee Director Compensation - 2019
The Board of Directors (Board) of Avista Corporation (Avista Corp. or the
Company). regularly reviews director compensation with the assistance of an
outside advisor to ensure that it is appropriate and competitive in light of
market circumstances and prevailing best practices for corporate governance for
the energy/utility industry. Through this review process, the Board targets
overall director compensation to the median of the same peer group as is used to
review executive compensation. The elements of director compensation reflect the
Board’s view that compensation to the independent directors should consist of an
appropriate mix of cash and stock. Both the cash and stock portions of the
retainer are paid quarterly. Employee directors are not compensated for their
Board service.
Pay Element
 
2019 Compensation
Annual Retainer (cash and stock)
 
Board Members:
$
170,000


 
 
Directors receive an annual retainer of $170,000, with $90,000 automatically
paid in stock. Directors have the option of taking the remaining $80,000 in
cash, stock or a combination of both cash and stock.
 
 
 
 
Committee Chair Retainers (Cash)
 
Audit Committee:
$
15,000


 
 
Compensation Committee:
$
15,000


 
 
Environmental Committee:
$
11,250


 
 
Finance Committee:
$
11,250


 
 
Governance Committee:
$
11,250


 
 
Lead Director:
$
25,000


 
 
 
 
Meeting Fees (Cash)
 
Board and Committee Meetings
$
1,500



Each director is entitled to reimbursement of reasonable out-of-pocket expenses
incurred in connection with meetings of the Board or its committees and related
activities, including third party director education courses and materials.
These expenses include travel to and from the meetings, as well as any expenses
they incur while attending the meetings.
Director Stock Ownership Policy
The Company has a minimum stock ownership expectation for all Board members.
Within five years of becoming a Board member, outside directors are expected to
achieve a minimum investment of five times the minimum stock portion of their
retainer (currently, five times $90,000 = $450,000), and retain at least that
level of investment while a Board member. Shares previously deferred under the
former Non-Employee Director Stock Plan count for purposes of determining
whether a director has achieved the ownership expectation. Directors are
prohibited from engaging in short-sales, pledging, or hedging the economic
interest in their Company shares.
The ownership expectation illustrates the Board’s philosophy of the importance
of stock ownership for directors to further strengthen the commonality of
interest between the Board and shareholders. The Governance Committee annually
reviews director holdings to determine whether they meet ownership expectations.
All directors currently comply, or are making adequate progress towards
compliance based on their years of service completed on the Board.


There were no annual stock option grants or non-stock incentive plan
compensation payments to directors for services in 2019 and none are currently
contemplated under the current compensation structure. The Company also does not
provide a retirement plan or deferred compensation plan to its directors.



